Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-6:   The prior art did not teach or suggest a method of irrigating a field as claimed by the applicant, specifically a method comprising the steps of causing the system to reverse in a backward direction for a second reverse distance that is less than the first forward distance; and causing the system to readvance in the forward direction a third forward distance that is greater than the second reverse distance while dispersing water through the water nozzles, together in combination with the other claimed method steps of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 7-16:   The prior art did not teach or suggest an agricultural irrigation system as claimed by the applicant, specifically a system comprising a wheeled support comprising at least two wheeled towers, the wheeled support carrying the pipe and displaceable across the field with the water supply pipe; a manifold carried by the wheeled support substantially parallel with the water supply pipe and extending substantially a length of the wheeled support between the at least two wheeled towers; a water line fluidly coupling the water supply pipe and the manifold; and drop lines pendant from the manifold configured to disperse water therefrom, together in combination with the other claimed features of applicant’s invention and in view of applicant’s filed arguments which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claim 21:   The prior art did not teach or suggest an agricultural irrigation system as claimed by the applicant, specifically a system comprising a brace pivotally coupled to the wheeled support; a manifold carried by the brace; a water line fluidly coupling the water supply pipe and the manifold; and drop lines pendant from the manifold configured to disperse water therefrom, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752